Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 1 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 2 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 3 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 4 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 5 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 6 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 7 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 8 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 9 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 10 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 11 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 12 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 13 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 14 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 15 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 16 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 17 of 18
Case 19-15681-elf   Doc 53-3 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                      Exhibit B - Mortgage Page 18 of 18
